         Case 2:19-cv-01691-APG-EJY Document 78 Filed 02/12/21 Page 1 of 4


 1   FAEGRE DRINKER BIDDLE & REATH LLP
     TARIFA B. LADDON (Pro Hac Vice)
 2   tarifa.laddon@faegredrinker.com
     THEODORE O’REILLY (Pro Hac Vice)
 3   theodore.oreilly@faegredrinker.com
     1800 Century Park East, Suite 1500
 4   Los Angeles, CA 90067
     Telephone:     (310) 203-4000
 5   Fax:           (310) 229-1285

 6   Attorneys for Defendants
     BIOMET ORTHOPEDICS, LLC;
 7   BIOMET, INC.; BIOMET MANUFACTURING
     CORP. and BIOMET U.S. RECONSTRUCTION, LLC
 8
     CAREY DANIS & LOWE
 9   ANDREW J. CROSS (pro hac vice)
     across@careydanis.com
10   8235 Forsyth Blvd. Ste. 1100
     Clayton, MO 63105
11   Telephone: (314) 725-7700
     Facsimile:    (314) 678-3401
12
     Attorneys for Plaintiff
13   SCOTT NICOLAISEN

14   (Additional attorneys on the following page)

15
                                   UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
18   SCOTT NICOLAISEN,                                    Case No.: 2:19-CV-01691-APG-EJY

19                          Plaintiff,                    Honorable Andrew P. Gordon
                                                          Magistrate Judge Elayna J. Youchah
20           vs.

21   BIOMET, INC.; BIOMET                                 STIPULATION OF DISMISSAL
     ORTHOPEDICS, LLC; BIOMET                             WITH PREJUDICE and [PROPOSED]
22   U.S. RECONSTRUCTION, LLC and                         ORDER
     BIOMET MANUFACTURING CORP.,
23
                            Defendants.                   Action Filed:         January 22, 2018
24                                                        Date Transferred:   September 6, 2018
25
26
27
28



                                                    -1-
        Case 2:19-cv-01691-APG-EJY Document 78 Filed 02/12/21 Page 2 of 4


 1   ALVERSON TAYLOR & SANDERS
     LEANN SANDERS
 2   (Nevada Bar No. 000390)
     lsanders@alversontaylor.com
 3   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, NV 89149
 4   Telephone: (702) 384-7000
     Facsimile:   (702) 385-7000
 5
     Attorneys for Defendants
 6   BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
     BIOMET U.S. RECONSTRUCTION, LLC; and
 7   BIOMET MANUFACTURING CORP.

 8   WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN
     DON SPRINGMEYER
 9   dspringmeyer@wrslawyers.com
     DOUGLAS M. COHEN
10   dcohen@wrslawyers.com
     JORDAN J. BUTLER
11   jbutler@wrslawyers.com
     3556 E. Russell, 2nd Floor
12   Las Vegas, NV 89120
     Telephone: (702) 341-5200
13   Facsimile:    (702) 341-5300

14   Attorneys for Plaintiff
     SCOTT NICOLAISEN
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
        Case 2:19-cv-01691-APG-EJY Document 78 Filed 02/12/21 Page 3 of 4


 1          Plaintiff Scott Nicolaisen and Defendants Biomet, Inc., Biomet Orthopedics, LLC, Biomet

 2   U.S. Reconstruction, LLC, and Biomet Manufacturing Corp. stipulate that all claims in this lawsuit

 3   are hereby dismissed with prejudice. Each party shall bear its own costs and attorneys’ fees.

 4
     Dated: February 11, 2021                      FAEGRE DRINKER BIDDLE & REATH LLP
 5
 6                                                 By: /s/ Theodore O’Reilly
 7                                                     TARIFA B. LADDON
                                                       THEODORE O’REILLY
 8
                                                         Attorney for Defendants
 9                                                       BIOMET ORTHOPEDICS, LLC; BIOMET, INC.;
                                                         BIOMET MANUFACTURING
10                                                       CORP. and BIOMET U.S. RECONSTRUCTION,
                                                         LLC
11
     Dated: February 11, 2021                      WOLF, RIFKIN, SHAPIRO, SCHULMAN &
12                                                 RABKIN, LLP

13
                                                   By: /s/ Douglas M. Cohen
14                                                     DOUGLAS M. COHEN
                                                       JORDAN J. BUTLER
15                                                     DON SPRINGMEYER
16
                                                         Attorney for Plaintiff
17                                                       SCOTT NICOLAISEN

18
19
                                           ORDER
20
            Pursuant to Stipulation.
21
     IT IS SO ORDERED.
22
23   DATED:     February 12, 2021
                                                               Hon. Andrew P. Gordon
24                                                            United States District Judge

25
26
27
28



                                                   -3-
        Case 2:19-cv-01691-APG-EJY Document 78 Filed 02/12/21 Page 4 of 4


 1                                     CERTIFICATE OF SERVICE

 2          The undersigned certifies that service of the foregoing pleading or paper was sent via

 3   electronic service on February 11, 2021, to the following attorneys of record:

 4                                         Don Springmeyer
                                             Jordan Butler
 5                               WOLF, RIFKIN, SHAPIRO, SCHULMAN
                                           & RABKIN, LLP
 6                                 3556 East Russell Road, 2nd Floor
                                       Las Vegas, NV89120-2234
 7                                    Telephone: (702) 341-5200
                                      Facsimile: (702) 341-5300
 8
                                              Andrew J. Cross
 9                                            Jeffrey J. Lowe
                                         CAREY DANIS & LOWE
10                                     8235 Forsyth Blvd., Suite 1100
                                            Clayton, MO 63105
11                                       Telephone: (314) 725-7700
                                         Facsimile: (314) 678-3401
12
13
                                                  /s/ Rosie Garcia-Zapatero
14                                                Rosie Garcia-Zapatero
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -1-
